Citation Nr: 0621838	
Decision Date: 07/24/06    Archive Date: 08/10/06

DOCKET NO.  05-06 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
thoracic kyphosis and thoracolumbar scoliosis. 

2.  Entitlement to service connection for hernias as 
secondary to thoracic kyphosis and thoracolumbar scoliosis. 


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Katherine G. Doyle



INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia that denied the benefits sought on appeal.  
The veteran, who had active service from April 1977 to June 
1977, appealed that decision to the BVA and the case was 
forwarded to the Board for appellate review.


FINDINGS OF FACT

1.  An unappealed rating decision dated in July 1977 denied 
service connection for thoracic kyphosis and thoracolumbar 
scoliosis.  

2.  The evidence received subsequent to the July 1977 rating 
decision does not relate to an unestablished fact necessary 
to substantiate the claim and does not raise a reasonable 
possibility of substantiating the claim 

3.  A hernia was not manifested during service, and is not 
shown to be causally or etiologically related to service or 
to a service connected disability.  


CONCLUSIONS OF LAW

1.  The July 1977 rating decision, which denied service 
connection for thoracic kyphosis and thoracolumbar scoliosis, 
is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 20.1103 (2005).

2.  The evidence received subsequent to the RO's July 1977 
decision is not new and material, and the claim for service 
connection for thoracic kyphosis and thoracolumbar scoliosis, 
is not reopened.  38 U.S.C.A. § 5108 (2002); 38 C.F.R. 
§ 3.156 (2005)

3.  A hernia was not incurred in or aggravated during active 
service, and is not proximately due to or the result of a 
service connected disability.  38 U.S.C.A. §§ 1131, 1154, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§  3.102, 3.159, 
3.303, 3.310 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2005); see also Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, No. 05-7157 
(Fed. Cir. Apr. 5, 2006).  The notification obligation in 
this case was accomplished by way of a letters from the RO to 
the veteran dated in March and May 2004.  While this notice 
does not provide any information concerning the evaluation or 
the effective date that could be assigned should service 
connection be granted, Dingess v. Nicholson, 19 Vet. App. 473 
(2006), since this decision affirms the RO's denial of 
service connection, the veteran is not prejudiced by the 
failure to provide him that further information.  

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The veteran and his representative have been kept appraised 
of the RO's actions in this case by way of the Statement of 
the Case, and been informed of the evidence considered in the 
case, the pertinent laws and regulations and a rationale for 
the decision reached in denying the claims.  The veteran and 
his representative have not made the RO or the Board aware of 
any additional evidence that needs to be obtained in order to 
fairly decide this appeal, and have not argued that any error 
or deficiency in the accomplishment of the duty to notify and 
duty to assist has prejudiced him in the adjudication of his 
appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  
Therefore, the Board finds that duty to notify and duty to 
assist have been satisfied and will proceed to the merits of 
the veteran's appeal.  

The veteran's claim for service connection was previously 
considered and denied by the RO in rating decision dated in 
July 1977.  At that time the evidence of record consisted of 
the veteran's service medical records.  The July 1977 rating 
decision determined that the veteran's thoracic kyphosis and 
thoracolumbar scoliosis existed prior to service and was not 
aggravated during service.  The veteran was notified of that 
decision and of his appellate rights.  An appeal was not 
filed and that decision is final.   38 U.S.C.A. § 7105; 
38 C.F.R. § 20.1103.  

As a general rule, a claim shall be reopened and reviewed if 
new and material evidence is presented or secured with 
respect to a claim that is final.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  When a veteran seeks to reopen a final 
decision, the first inquiry is whether the evidence presented 
or secured after the last disallowance is "new and material."  
Under 38 C.F.R. § 3.156(a), new evidence means evidence not 
previously submitted to agency decision makers.  Material 
evidence means evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously denied 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened.  Smith v. West, 12 Vet. App. 312 (1990).  
Furthermore, "material evidence" could be "some new evidence 
[that] may well contribute to a more complete picture of the 
circumstances surrounding the origin of the veteran's injury 
or disability, even where it will not eventually convince the 
Board to alter its rating decision."  Hodge v. West, 155 F. 
3d 1356, 1363 (Fed. Cir. 1998).  If it is determined that new 
and material evidence has been submitted, the claim must be 
reopened and the VA may then proceed to the merits of the 
claim on the basis of all the evidence of record.

The evidence associated with the claims file after the July 
1977 rating decision consists of private medical records and 
statements from the veteran.  This evidence is new, in that 
it was not previously of record, but it is not material 
because it does not relate to an unestablished fact necessary 
to substantiate the claim or raise a reasonable possibility 
of substantiating the claim.  The medical evidence does not 
address the etiology of the veteran's thoracic kyphosis and 
thoracolumbar scoliosis, and more specifically, does not 
suggest that the veteran did not have thoracic kyphosis and 
thoracolumbar scoliosis when he entered service or show that 
the preexisting thoracic kyphosis and thoracolumbar scoliosis 
was aggravated during service.  

While the veteran has stated that he actually sustained an 
injury during service, this contention is not in any way 
supported by his service medical records and therefore does 
not raise a reasonable possibility of substantiating the 
claim.  Therefore, new and material evidence has not been 
submitted to reopen the previously denied claim.  
Consequently, the claim of entitlement to service connection 
for thoracic kyphosis and thoracolumbar scoliosis remains 
denied.

The veteran also contends that his hernias are a secondary 
condition to the thoracic kyphosis and thoracolumbar 
scoliosis.  Applicable law provided that a disability which 
is proximately due to or the result of a service-connected 
disease or injury shall be service connected.  38 C.F.R. 
§ 3.310.  

However, service connection has not been established for 
thoracic kyphosis and thoracolumbar scoliosis.  Therefore, 
service connection for hernias on a secondary basis to this 
condition cannot be established.  In addition, none of the 
medical evidence presented indicates that the veteran's 
hernias or abdominal problems originated or were aggravated 
during service.  Since there is no evidence showing hernias 
were manifested during service, or were in any other way 
related to service, service connection for hernias is denied.




ORDER

New and material evidence not having been submitted to reopen 
the claim for service connection for thoracic kyphosis and 
thoracolumbar scoliosis, service connection remains denied 
and the appeal is denied.  

Service connection for hernia is denied. 



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


